Citation Nr: 0715538	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture, under the 
provisions of 38 U.S.C.A. § 5303(a) (now at 38 U.S.C.A. § 
6103(a)), of the appellant's right to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 denial by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board has 
granted the appellant's motion to advance his case on the 
docket, pursuant to 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.099(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In an April 2007 written statement, the appellant requested 
that the Board convene in Los Angeles, California, so that he 
could personally present his case before the Board.  The 
Board has interpreted this written statement as the 
appellant's request for a Travel Board hearing at the Los 
Angeles RO.  Thus, the Board finds that a remand is necessary 
to afford the appellant due process of law and to schedule 
him for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a hearing for the appellant and 
any witnesses before a Veterans Law Judge 
at the Los Angeles RO, offering whichever 
type he desires, i.e., an in-person Travel 
Board hearing or a videoconference 
hearing.  Notify the appellant and his 
representative of the date of such hearing 
by sending a letter of notification to the 
appellant at his address of record, with a 
copy to his representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


